09/12/2022
                     IN THE COURT OF APPEALS OF TENNESSEE
                                AT KNOXVILLE
                                   Assigned on Briefs July 1, 2022

                                         IN RE GRAYSON M.

                       Appeal from the Chancery Court for Carter County
                           No. 30820 John C. Rambo, Chancellor
                           ___________________________________

                                   No. E2021-00893-COA-R3-PT
                              ___________________________________

This is a termination of parental rights case. The trial court terminated mother’s parental
rights to her child on multiple grounds. Specifically, the trial court determined that mother
had abandoned her child and failed to manifest an ability and willingness to care for the
child or assume physical or legal custody of the child. In addition to finding that grounds
existed for termination, the trial court concluded termination was in the child’s best
interests. The mother now appeals the trial court’s termination. Although we vacate one
ground for termination relied upon by the trial court, we otherwise affirm the trial court’s
order terminating mother’s parental rights.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Vacated in
                     Part, Affirmed in Part, and Remanded.

ARNOLD B. GOLDIN, J., delivered the opinion of the Court, in which D. MICHAEL SWINEY,
C.J., and ANDY D. BENNETT, J., joined.

Sarah Shults, Erwin, Tennessee, for the appellant, Chasity B.

Jason A. Creech, Johnson City, Tennessee, for the appellees, Roy C. and Carla C.

Ryann Jeffers, Elizabethton, Tennessee, Guardian Ad Litem.

                                                 OPINION

                             BACKGROUND AND PROCEDURAL HISTORY

         Grayson M. (“Child”),1 was born in October of 2017 to Chasity B. (“Mother”).2

         1
             This Court has a policy of protecting the identities of parties involved in parental termination
cases.
         2
             This litigation also concerned the parental rights of the father, Brandon M. Although his rights
Child has lived with Carla C. (“Grandmother”) and Roy C. (“Grandfather”) (collectively,
“Petitioners”), his paternal grandparents, since birth. Petitioners officially gained legal
custody of Child on November 22, 2017. On April 6, 2020, Petitioners filed a “Petition
for Termination of Parental Rights and Relative Adoption” (“Petition”). In this filing,
Petitioners set forth numerous grounds to support a termination of Mother’s parental rights
as to Child. Specifically, the petition alleged that grounds for termination existed pursuant
to Tennessee Code Annotated section 36-1-113, including that (a) Mother had abandoned
Child by failing to support and failing to visit Child; (b) persistent conditions existed; (c)
Mother had engaged in conduct exhibiting a wanton disregard for Child’s welfare; and (d)
Mother had failed to manifest an ability and willingness to personally assume legal and
physical custody or financial responsibility of Child.

       On June 8, 2020, Mother filed a response to the Petition, largely denying the various
grounds alleged for termination. Specifically, in support of her denial, Mother asserted
that Petitioners moved without notifying her and blocked her number to prevent her “from
contacting Petitioners to arrange to visit the minor child or making any payments of support
or offering any tangible items of support for the minor child.” On August 7, 2020,
Petitioners filed a “Supplement to Petition for Termination of Parental Rights and
Adoption” (“Supplemental Petition”), which detailed an additional four-month period
where Mother allegedly failed to support Child prior to the filing of the Supplemental
Petition.

       A trial was held on June 10, 2021, and in the ensuing termination order, the trial
court made the following pertinent findings of fact:

        1. “[Child] receives excellent care from petitioners. They have met his challenging
           medical needs, which has allowed [Child] to physically thrive.”
        2. “[Grandfather] although disabled, cares for [Child] as a stay at home parent.”
        3. “Mother threatened [Grandmother] the day before Thanksgiving 2017. She
           called and said she was coming to retrieve [Child], and she would have
           [Grandmother] killed.”
        4. “Mother . . . [has] provided no monetary or in-kind support for [Child], while
           Mother spends $100 per month on cigarettes.”
        5. “Mother has been incarcerated during parts of 2010, 2011, 2012, 2013, 2015,
           2016, 2017, 2018, and 2019.”
        6. “Mother has an extensive and recurring history of abusing various drugs, such
           as methamphetamine, cocaine, Xanax, Subutex, and others.”
        7. “Mother abused Suboxone while pregnant.”



were ultimately terminated, he did not file a brief on appeal and is otherwise not participating in this appeal.
Accordingly, we limit the substance of this appeal to the termination proceedings as they pertained to
Mother.
                                                     -2-
       8. “[Child] suffers from Hepatitis B that was passed to him by Mother, which
           resulted from Mother’s illicit drug usage.”
       9. “Mother lacks a driver[’s] license.”
       10. “Mother changed her phone number and did not provide it to [Grandmother].”
       11. “Generally, Mother’s testimony lacked credibility unless corroborated by other
           evidence. For example, she lied to the Court about driving a vehicle in a parking
           lot, as proven by her TikTok video. She testified she has access to a joint account
           with her boyfriend and did not know how much money he makes, but then
           acknowledged he makes $15 per hour – deceptive testimony.”
       12. “Mother relapsed after all of her drug classes.”

In light of the foregoing, and in conjunction with the applicable case law, the trial court
terminated Mother’s parental rights on the grounds of: (a) abandonment by failure to
support; (b) abandonment by failure to visit; and (c) failure to manifest an ability or
willingness to assume legal and physical custody or financial responsibility of Child.
Moreover, in addition to finding that grounds existed to terminate Mother’s parental rights,
the trial court determined, pursuant to Tennessee Code Annotated section 36-1-113(i), that
it was in Child’s best interests to terminate Mother’s parental rights. This appeal followed.

                                    ISSUES PRESENTED

        Mother raises numerous issues on appeal, which we have condensed and restated
as follows:

       1. Whether there exists clear and convincing evidence that there are grounds for
          termination of Mother’s parental rights; and
       2. Whether there exists clear and convincing evidence that termination of
          Mother’s parental rights is in Child’s best interests.

                                  STANDARD OF REVIEW

       “A parent’s right to the care and custody of her child is among the oldest of the
judicially recognized fundamental liberty interests protected by the Due Process Clauses
of the federal and state constitutions.” In re Carrington H., 483 S.W.3d 507, 521 (Tenn.
2016) (citing Troxel v. Granville, 530 U.S. 57, 65 (2000); In re Angela E., 303 S.W.3d 240,
250 (Tenn. 2010)). Although this right is considered to be both fundamental and
constitutionally protected, it is not absolute. In re J.C.D., 254 S.W.3d 432, 437 (Tenn. Ct.
App. 2007). This right “continues without interruption only as long as a parent has not
relinquished it, abandoned it, or engaged in conduct requiring its limitation or termination.”
In re M.J.B., 140 S.W.3d 643, 653 (Tenn. Ct. App. 2004). “[T]he state as parens patriae
has a special duty to protect minors,” Hawk v. Hawk, 855 S.W.2d 573, 580 (Tenn. 1993)
(quoting Matter of Hamilton, 657 S.W.2d 425, 429 (Tenn. Ct. App. 1983)), and “Tennessee
law . . . thus . . . upholds the state’s authority as parens patriae when interference with
                                              -3-
parenting is necessary to prevent serious harm to a child.” Id.

       Under Tennessee law there exist “[w]ell-defined circumstances . . . under which a
parent’s rights may be terminated.” In re Roger T., No. W2014-02184-COA-R3-PT, 2015
WL 1897696, at *6 (Tenn. Ct. App. Apr. 27, 2015). These circumstances are statutorily
defined. Id. (citing In re Audrey S., 182 S.W.3d 838, 860 (Tenn. Ct. App. 2005)). “To
terminate parental rights, a court must determine that clear and convincing evidence proves
not only that statutory grounds exist but also that termination is in the child’s best interest.”
In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002) (citing Tenn. Code Ann. § 36-1-113(c)).
“‘Clear and convincing evidence’ is ‘evidence in which there is no serious or substantial
doubt about the correctness of the conclusions drawn from the evidence.’” Id. (quoting
Hodges v. S.C. Toof & Co., 833 S.W.2d 896, 901 n.3 (Tenn. 1992)). This heightened
burden of proof “minimizes the risk of erroneous decisions.” In re M.L.P., 228 S.W.3d
139, 143 (Tenn. Ct. App. 2007).

      Due to this heightened burden of proof, we must adapt our customary standard of
review:

        First, we must review the trial court’s specific findings of fact de novo in
        accordance with Tenn. R. App. P. 13(d). Thus, each of the trial court’s
        specific factual findings will be presumed to be correct unless the evidence
        preponderates otherwise. Second, we must determine whether the facts,
        either as found by the trial court or as supported by the preponderance of the
        evidence, clearly and convincingly establish the elements required to
        terminate a biological parent’s parental rights.

In re Audrey S., 182 S.W.3d at 861.

                                               DISCUSSION

                                   Abandonment by Failure to Visit

       Mother’s first issue on appeal concerns whether the trial court erred in finding by
clear and convincing evidence that she had committed abandonment by a failure to visit.
Tennessee Code Annotated section 36-1-102(1)(E) provides that a failure to visit consists
of the “failure, for a period of four (4) consecutive months, to visit or engage in more than
token visitation.”3 Tenn. Code Ann. § 36-1-102(1)(E). As a defense to this charge of

        3
          Here, Petitioners filed to terminate Mother’s parental rights on April 6, 2020. Accordingly, we
look to the four-month period preceding this date for the purposes of analyzing this ground for termination.
See Tenn. Code Ann. § 36-1-102(1)(A)(i) (stating that “abandonment’ means, among other things, “[f]or a
period of four (4) consecutive months immediately preceding the filing of a proceeding, pleading, petition,
or any amended petition to terminate the parental rights of the parent or parents . . . of the child who is the
subject of the petition for termination of parental rights or adoption, that the parents or parents . . . have
                                                    -4-
abandonment, the statute provides that an “absence of willfulness” is an affirmative
defense. Tenn. Code Ann. § 36-1-102(I). The parent “shall bear the burden of proof that
the failure to . . . visit . . . was not willful.” Id.

       Here, Mother raised the defense of lack of willfulness concerning this ground for
the termination of her parental rights. Accordingly, Mother bore the burden of proving this
defense by a preponderance of the evidence. See id. This Court has previously explained
willfulness in the following terms as it relates to a termination proceeding:

         [W]illfulness in the context of termination proceedings does not require the
         same standard of culpability as is required by the penal code, nor does it
         require that the parent have acted with malice or ill will. Rather, a parent’s
         conduct must have been willful in the sense that it consisted of intentional or
         voluntary acts, or failures to act, rather than accidental or inadvertent acts.
         Willful conduct is the product of free will rather than coercion. A person
         acts willfully if he or she is a free agent, knows what he or she is doing, and
         intends to do what he or she is doing. “Failure to visit or support a child is
         ‘willful’ when a person is aware of his or her duty to visit or support, has the
         capacity to do so, makes no attempt to do so, and has no justifiable excuse
         for not doing so.”

In re J.G.H., Jr., No. W2008-01913-COA-R3-PT, 2009 WL 25020003, at *15 (Tenn. Ct.
App. Aug. 17, 2009) (internal citations omitted). In its order, the trial court determined
that Petitioners had proven, by clear and convincing evidence, that Mother had abandoned
Child by failing to visit. Specifically, it found that, during the relevant four-month period,
Mother failed to visit Child and, in fact, has not seen Child since November 12, 2017.
Moreover, the trial court noted that Mother “offered no persuasive explanation as to why”
she failed to visit Child and had not filed a petition to establish visitation or taken any steps
towards visitation.

       In her brief on appeal, Mother does not contest the contention that she has not seen
Child since November 12, 2017. However, she maintains that her failure to visit Child was
not “willful” within the meaning of the law. Mother maintains that due to certain actions
by Petitioners she did not know how to proceed and that, even if she had attempted to
enforce visitation, she “did not know where the [Petitioners] could be served with process
or notice of a hearing.” Mother maintains that her “inaction” was a direct result of
Petitioners’ conduct rather than laziness or disinterest on her part and thus, her actions
cannot be said to be “willful.” Respectfully, we are unpersuaded by Mother’s argument.

      As this Court has previously noted, “[f]ailure to visit . . . a child is ‘willful’ when a
person is aware of his or her duty to visit or support, has the capacity to do so, makes no

failed to visit [the child]”).
                                              -5-
attempt to do so, and has no justifiable excuse for not doing so.” In re Audrey S., 182
S.W.3d at 864 (citing In re M.J.B., 140 S.W.3d at 654). “Failure to visit . . . is not excused
by another person’s conduct unless the conduct actually prevents the person with the
obligation from performing his or her duty, or amounts to a significant restraint of or
interference with the parent’s efforts to develop a relationship with the child.” Id. Here,
Mother’s contention that her failure to visit Child was not willful due to Petitioners’ actions
is not a viable defense. More specifically, we do not find the fact that there was certain
animosity between Mother and Petitioners to support a finding that she was not willful.
For example, in In re M.L.P., 281 S.W.3d 387, 393 (Tenn. 2009), the Supreme Court found
that a parent’s failure to visit was willful when the parent “did not make any attempt to
contact or visit [the child] for more than one year prior to the petition to terminate his
parental rights” and had no explanation for this inaction, despite the fact that his early visits
were discouraged by the child’s caregiver. Moreover, potentially relevant to the inquiry is
whether a parent has sought to use the court system to enforce visitation, something Mother
has not done here. See In re Kelsea L., No. E2019-00762-COA-R3-PT, 2020 WL 414556,
at *3 (Tenn. Ct. App. Jan. 27, 2020). Here, Mother has not seen Child since November of
2017, and despite her contentions that purported threats from Petitioners prevented her
from seeking visitation, we do not find this alone sufficient to show a lack of willfulness
on Mother’s part, especially considering the passage of time between the last time she saw
Child and the filing of the termination petition and considering the fact that she has pursued
no legal action to enforce visitation rights.

      Based on the record, we conclude that Mother’s actions were willful within the
meaning of the statutory framework. Accordingly, we affirm the trial court’s termination
of Mother’s rights on the ground of abandonment for failure to visit.

                             Abandonment by Failure to Support

        Mother’s next argument on appeal takes issue with the trial court’s finding of
abandonment by failure to support. As she did with the charge of abandonment by failure
to visit, Mother again maintains that her failure to support was not “willful” within the
meaning of the statute.

        Tennessee Code Annotated section 36-1-102(1)(D) provides that “failed to support”
or “failed to make reasonable payments toward such child’s support” consists of “the
failure, for a period of four (4) consecutive months, to provide monetary support or the
failure to provide more than token payments toward the support of the child.” Tenn. Code
Ann. § 36-1-102(1)(D). Moreover, “that the parent had only the means or ability to make
small payments is not a defense to failure to support if no payments were made during the
relevant four-month period.” Id. As with a failure to visit, a lack of willfulness is also an
affirmative defense to this ground for termination. Tenn. Code Ann. § 36-1-102(1)(I).

       Here, the trial court determined that “Mother made no financial payment to support
                                            -6-
Child” and also “provided no tangible in-kind support during the relevant four-month
period.” As such, the trial court then concerned itself as to whether Mother’s failure in this
regard was “willful” under the statute. Ultimately, the trial court determined that Mother
“provided no support” to Child and was unpersuaded by the argument that Mother “lacked
the ability or means to make small payments.” Specifically, the trial court noted Mother’s
smoking habit, finding that money directed towards her habit could have been diverted to
supporting Child. As such, the trial court found Mother’s lack of support to be willful. In
her brief, Mother notes that, although she failed to pay or provide any child support for
Child, such failure was not willful. Mother largely predicates her argument on the fact that
she was apparently seeking treatment for her drug addiction and was attempting to pay
fines to have her driver’s license reinstated, in addition to living expenses. This, Mother
contends, in conjunction with her apparent inability to locate or contact Petitioners, is
evidence of her lack of willfulness in failing to support Child. Having reviewed the record,
we find Mother’s argument in this regard to be without merit. In support of this, we note
her own testimony. In response to a question asking if she had the financial ability to
support Child during the requisite four months, Mother answered “Yes.” In response to a
similar question, Mother again iterated that if “[Petitioners] would’ve came up with some-
- something for me to pay I would’ve helped them.” However, despite knowing where
Grandmother worked, she did not attempt to contact her to provide support for Child. In
light of the foregoing, the record supports a finding that Mother had the means to pay
support for Child but failed to do so, and being of the opinion that there is insufficient
support for Mother’s claim that she did not act willfully, we affirm the trial court’s finding
of a ground for termination on the basis of abandonment by failure to support.4

                          Failure to Manifest an Ability and Willingness

      Mother also contends that the trial court erred in finding that she had failed to
manifest an ability and willingness to care for Child. Tennessee Code Annotated section
36-1-113(g)(14) provides for termination of parental rights when:

        A parent or guardian has failed to manifest, by act or omission, an ability and
        willingness to personally assume legal and physical custody or financial
        responsibility of the child, and placing the child in the person’s legal and
        physical custody would pose a risk of substantial harm to the physical or
        psychological welfare of the child[.]

        4
          Because there was both the Petition and Supplemental Petition filed in this matter, the trial court
considered two separate periods for the ground of abandonment by failure to support, finding sufficient
evidence that Mother failed to support Child during both periods. As to this second period, the trial court
found that for a portion of the time, Mother was employed but did not make any payments to support Child.
On appeal, neither Mother nor Petitioners appear to differentiate the periods in their arguments. We have
reviewed the record and are satisfied that the evidence sufficiently establishes that this ground for
termination has been met during both periods. Accordingly, we affirm the trial court’s finding of grounds
for termination on the basis of abandonment by failure to support for this second period as well.
                                                   -7-
In order for Mother’s parental rights to be terminated pursuant to this ground, the petitioner
must show, by clear and convincing evidence, that Mother has failed to manifest an ability
and willingness to personally assume legal and physical custody or financial responsibility
of Child. Id. The petitioner must then prove that placing Child in Mother’s custody poses
“a risk of substantial harm to the physical or psychological welfare of” Child. Id. Section
36-1-113(g)(14) requires “a parent to manifest both an ability and willingness” to assume
legal and physical custody or financial responsibility.” In re Neveah M., 614 S.W.3d 659,
674 (Tenn. 2020). Accordingly, if a party seeking the termination of parental rights
establishes that a parent has “failed to manifest either ability or willingness, then the first
prong of the statute is satisfied.” Id. (citing In re Amynn K., No. E2017-01866-COA-R3-
PT, 2018 WL 3058280, at *13 (Tenn. Ct. App. June 20, 2018)).

        Based on our review of the trial court’s findings, it appears that it did make a finding
that Mother failed to manifest an ability and willingness to personally assume legal and
physical custody or financial responsibility of Child pursuant to section 36-1-113(g)(14).
However, as we noted above, the statute requires clear and convincing evidence of two
prongs. Specifically, the party seeking to terminate parental rights must establish that “[a
legal] parent or guardian has failed to manifest, by act or omission, an ability and
willingness to personally assume legal and physical custody or financial responsibility of
the child” and that “placing the child in the person’s legal and physical custody would pose
a risk of substantial harm to the physical or psychological welfare of the child.” In re
Neveah M., 614 S.W.3d at 676 (quoting Tenn. Code Ann. § 36-1-113(g)(14)). As to this
second prong requiring a finding a risk of substantial harm, we find no such specific
determination in the trial court’s order, and neither Petitioners nor the guardian ad litem
address this omission on appeal. Because the trial court failed to make sufficient findings
of fact and conclusions of law as to this ground for termination, the ruling must be vacated.
See In re Adaleigh, No. E2019-01955-COA-R3-PT, 2021 WL 1219818, at *8 (Tenn. Ct.
App. Mar. 31, 2021) (vacating the trial court’s termination of parental rights on this ground
due to its failure to address the second prong of the statute). Nevertheless, because there
exist other grounds for terminating Mother’s parental rights, the vacating of the trial court’s
finding as to this ground does not affect these other grounds for termination. Moreover,
given our disposition herein in finding two other grounds for terminating Mother’s parental
rights, we do not remand for further findings.

                                Best Interests of the Children

       Once it is determined that a ground exists for terminating a party’s parental rights,
the focus then shifts to what is in the child’s best interest. In re Audrey S., 182 S.W.3d at
877. Tennessee Code Annotated section 36-1-113(i) provides a non-exhaustive list of
factors for the courts to consider whether termination is in the child’s best interest, as


                                             -8-
follows:5

        (1) Whether the parent or guardian has made such an adjustment of
            circumstances, conduct, or conditions as to make it safe and in the child’s
            best interest to be in the home of the parent or guardian;
        (2) Whether the parent or guardian has failed to effect a lasting adjustment
            after reasonable efforts by available social services agencies for such
            duration of time that lasting adjustment does not reasonably appear
            possible;
        (3) Whether the parent or guardian has maintained regular visitation or other
            contact with the child;
        (4) Whether a meaningful relationship has otherwise been established
            between the parent or guardian and the child;
        (5) The effect a change of caretakers and physical environment is likely to
            have on the child’s emotional, psychological and medical condition;
        (6) Whether the parent or guardian, or other person residing with the parent
            or guardian, has shown brutality, physical, sexual, emotional or
            psychological abuse, or neglect toward the child, or another child or adult
            in the family or household;
        (7) Whether the physical environment of the parent’s or guardian’s home is
            healthy and safe, whether there is criminal activity in the home, or
            whether there is such use of alcohol, controlled substances or controlled
            substance analogues as may render the parent or guardian consistently
            unable to care for the child in a safe and stable manner;
        (8) Whether the parent’s or guardian’s mental and/or emotional status would
            be detrimental to the child or prevent the parent or guardian from
            effectively providing safe and stable care and supervision for the child;
            or
        (9) Whether the parent or guardian has paid child support consistent with the
            child support guidelines promulgated by the department pursuant to § 36-
            5-101.

Tenn. Code Ann. § 36-1-113(i).

        The Supreme Court has previously explained:

              “The best interests analysis is separate from and subsequent to the
        determination that there is clear and convincing evidence of grounds for

        5
         Although not relevant to the issues posed by this particular appeal, we observe that Tennessee
Code Annotated section 36-1-113(i) was recently amended by the General Assembly to incorporate
additional factors to be considered as part of the best interest analysis under the statute. See 2021 Tenn.
Pub. Acts, c. 190, §1.
                                                   -9-
       termination.”

               When conducting the best interests analysis, courts must consider . . .
       [the] statutory factors listed in Tennessee Code Annotated section 36-1-
       113(i). These statutory factors are illustrative, not exclusive, and any party
       to the termination proceedings is free to offer proof of any other factor
       relevant to the best interests analysis. Facts considered in the best interests
       analysis must be proved by “a preponderance of the evidence, not by clear
       and convincing evidence.” “After making the underlying factual findings,
       the trial court should then consider the combined weight of those facts to
       determine whether they amount to clear and convincing evidence that
       termination is in the child’s best interest[s].” When considering these
       statutory factors, courts must remember that “[t]he child’s best interests [are]
       viewed from the child’s rather than the parent’s perspective.” Indeed, “[a]
       focus on the perspective of the child is the common theme” evident in all
       statutory factors. “[W]hen the best interests of the child and those of the
       adults are in conflict, such conflict shall always be resolved to favor the rights
       and the best interests of the child.”

In re Gabriella D., 531 S.W.3d 662, 681-82 (Tenn. 2017) (internal citations omitted).
Making a determination as to a child’s best interest “does not call for a rote examination
of each of Tenn. Code Ann. § 36-1-113(i)’s . . . factors and then a determination of whether
the sum of the factors tips in favor of or against the parent.” In re Audrey S., 182 S.W.3d
at 878. Rather, “[t]he relevancy and weight to be given each factor depends on the unique
facts of each case.” Id.

       Here, after analyzing the above-enumerated best interests factors, the trial court
determined that it was in Child’s best interest to terminate Mother’s parental rights. On
appeal, Mother’s presents two main arguments concerning her contention that the trial
court erred in making this determination. First, Mother argues that she should not be
deemed at fault for what she purports to be Petitioners’ “actions of concealing” Child from
her. Second, Mother maintains that the trial court erroneously considered her criminal
conduct.

       In its order, the trial court examined each of the best interests factors enumerated in
section 36-1-113(i) in making its determination of whether it was in Child’s best interests
for Mother’s parental rights to be terminated. As pertinent to our inquiry, the trial court’s
findings in favor of termination were as follows:

       Although the long-standing history indicates Mother remains unfit to parent
       because of her past conduct involving drug usage, Mother asserts she has
       overcome this chronic behavior over the last two years. It is difficult to credit
       Mother’s testimony because of her lack of credibility.
                                         - 10 -
...

Mother has not maintained any visitation or contact with [Child]. She has
taken no effort beyond the perfunctory to establish a visit or contact with
[C]hild.

...

For years and for the vast amount of time that [Child] has been on this Earth,
Mother has had no contact with him. There is no bond – they are strangers.

...

[Child] will suffer if Mother is allowed to have a parent-child relationship
with him. He has a Hepatitis diagnosis that requires specialized treatment.
The care he has received has allowed him to otherwise thrive. Mother is not
a responsible person, and there can be no expectation that she will find the
motivation to give the attention and focus necessary for his medical care.

...

Mother is not a safe and stable person. Mother has a pattern of using
Suboxone or Subutex without a prescription, although she regularly receives
Subutex now with a prescription. As demonstrated by drug tests in
November and December 2020, she still uses controlled substances without
prescriptions. Mother still does not work.

...

Mother claims to suffer from several significant mental health diagnoses, but
she has failed to seek treatment or confirmation of [her] self-diagnosed
conditions. It is critical to his well-being for [Child’s] caregivers to
demonstrate a commitment to medical treatment, which Mother has not.
Further, her emotional status is unsafe as she engages in strange and
sometimes illegal behavior to make social media videos. These videos
provided insight to a record of continued irresponsibility and immaturity.
She is unable to provide stable care and supervision of a child.

...

Although no evidence was presented to reveal the child support that would
have been due under the child support guidelines, Mother has not paid any
                                 - 11 -
       child support, which is inconsistent with the child support guidelines.
       Mother has worked and could have paid something. She failed to make a
       payment of some support during the pendency of this case.

In light of these findings, the trial court concluded that, “[t]he most important factors favor
terminating the parent-child relationship is the wholesale lack of a relationship. Mother
has not visited child in years, and Mother has made no meaningful effort to arrange visits.
She has failed to pay any support for him. She is undependable and unfit to parent. [Child]
would suffer greatly in her care. Termination of Mother’s parental rights is in the best
interests of [Child.]”

        Having reviewed the record on appeal, we agree with the trial court’s determination
that it is in Child’s best interests to terminate Mother’s parental rights. Mother
acknowledges in her brief that she is a stranger to Child but argues that she is not solely to
blame and contends that blame “lies equally” with Petitioners. Thus, according to Mother,
this particular fact “should not be given the great weight which it received by” the trial
court, as the trial court found that “[t]he most important factors terminating the parent-child
relationship is the wholesale lack of relationship.” We find Mother’s argument in this
regard to be without merit. As we discussed earlier in this Opinion, the onus was on Mother
to enforce any visitation with Child. Despite her assertions that Petitioners were keeping
Child from her along with purported threats of jail time, Mother was well within her rights
and ability to enforce her visitation with Child. Moreover, as we determined previously,
we do not find the existing animosity between the parties to have prevented Mother from
maintaining contact with Child. Accordingly, regardless of Mother’s argument to the
contrary, we find no issue with the trial court’s reliance on the lack of relationship between
Mother and Child.

        As to Mother’s second contention, that her criminal conduct should be examined
after the birth of Child, Mother states that “[l]ogically, a person cannot disregard or display
indifference about someone whom he does not know exists.” (quoting In re Anthony R.,
No. M2014-01753-COA-R3-PT, 2015 WL 3611244, at *3 (Tenn. Ct. App. June 9, 2015)).
Specifically, Mother argues that her criminal conduct since Child’s birth has been
“somewhat limited.” Respectfully, we find Mother’s argument here without merit. First,
we note that Mother does not specifically quote or cite the portion of the order in which
the trial court was relying on her criminal conduct, especially her criminal conduct prior to
Child’s birth. In her brief she states that “[r]eliance on evidence concerning [Mother’s]
misdemeanor crimes committed prior to the birth of [Child] was in error.” As best we can
tell in reviewing the trial court’s order, Mother’s criminal conduct comes into play
concerning the trial court’s analysis of the factor concerning whether Mother “has made
such an adjustment of circumstance, conduct, or conditions as to make it safe and in the
child’s best interest” to be in her home. As to this factor, the trial court was well within its
power to consider previous actions taken by Mother that would impact its decision on
whether it would be in Child’s best interest to be in Mother’s home. In its order, the trial
                                              - 12 -
court noted Mother’s assertion that she had overcome past conduct involving drug use.
The trial court, however, took issue with her credibility as to this assertion. Based on the
trial court’s findings here, we do not conclude that the trial court was inappropriately
relying on her past conduct and instead was making a credibility determination, which is
well-within its power to do so. Moreover, in perusing the trial court’s other findings as to
best interests, we observe that the trial court does note that Mother “still uses controlled
substances without prescriptions” as indicated by drug tests in November 2020 and
December 2020, well after the birth of Child. There is no other express mention of criminal
conduct or potential criminal conduct in the trial court’s best interests findings. We find
Mother’s argument in this regard to be without merit.

        As to the other findings made by the trial court concerning Child’s best interests,
we find that they favor termination of Mother’s parental rights. The record makes clear,
and Mother herself confirms, that there is no relationship between Mother and Child.
Mother also has not paid any support towards the care of Child, despite being able to for at
least a portion of the pendency of this case. Moreover, Mother’s apparent on-going use of
controlled substances6 also poses a concern regarding her ability to care for Child,
especially in light of Child’s medical needs.

       Accordingly, we conclude that the trial court’s findings concerning the best interests
factors enumerated in section 36-1-113(i) favor termination of Mother’s parental rights by
clear and convincing evidence. The trial court’s determination that the termination of
Mother’s parental rights is in the best interests of Child is therefore affirmed.

                                                  CONCLUSION

        Based on the foregoing, although we vacate the trial court’s finding that Mother
failed to manifest an ability and willingness to assume legal and physical custody of Child,
we otherwise affirm the trial court’s order terminating Mother’s parental rights.



                                                               s/ Arnold B. Goldin
                                                             ARNOLD B. GOLDIN, JUDGE




       6
           We specifically take issue with Mother’s use of controlled substances without a prescription.
                                                   - 13 -